IN THE
                        TENTH COURT OF APPEALS

                               No. 10-08-00141-CV

PAUL JAMES KOUMJIAN,
                                                          Appellant
v.

TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTION DIVISION AND
UNIVERSITY OF TEXAS MEDICAL BRANCH,
CORRECTIONAL MANAGED CARE,
                                    Appellees


                          From the 12th District Court
                             Walker County, Texas
                             Trial Court No. 24058


                         MEMORANDUM OPINION


      Paul James Koumjian appeals the trial court’s dismissal of his proceeding finding

that it was frivolous because it did not comply with Chapter 14 of the Texas Civil

Practice and Remedies Code. TEX. CIV. PRAC. & REM. CODE ANN. §§ 14.001 et. seq.

(Vernon 2002). Koumjian complains that the trial court erred by sustaining special

exceptions at the same time as the suit was dismissed; that the motion to dismiss the

suit did not address Koumjian’s current live pleading; that the objections made by the
Attorney General regarding his failure to exhaust any administrative remedies and

because the statute of limitations barred certain of his claims were wrongfully

sustained; that the objection to his affidavit regarding previous litigation was

wrongfully sustained; that the special exceptions to his property deprivation and denial

of court access claims were improperly granted; and that the trial court erred in not

granting a temporary restraining order and temporary injunction based on his claims.

Because we find that the trial court did not abuse its discretion in dismissing this

proceeding for failure to comply with Section 14.004 of the Texas Civil Practice and

Remedies Code, we affirm the judgment of the trial court.

Standard of Review

       We review the trial court's dismissal of an in forma pauperis suit filed by an

inmate under an abuse of discretion standard. Hickson v. Moya, 926 S.W.2d 397, 398

(Tex. App.—Waco 1996, no writ). A trial court abuses its discretion if it acts arbitrarily

and without reference to any guiding rules or principles.            Downer v. Aquamarine

Operators, Inc., 701 S.W.2d 238, 241-42 (Tex. 1985). A dismissal for failure to file a proper

description of the inmate’s prior litigation is not an abuse of discretion. Bell v. Tex. Dep't

of Criminal Justice-Inst. Div., 962 S.W.2d 156, 158 (Tex. App.—Houston [14th Dist.] 1998,

pet. denied); Hickson, 926 S.W.2d at 398.

       According to Koumjian, he had previously filed approximately 15-20 separate

suits. He does not deny that his affidavit was incomplete, but that he was unable to

properly prepare the affidavit due to lost records. The Office of the Attorney General



Koumjian v. TDCJ                                                                        Page 2
filed a motion to dismiss Koumjian’s claims, in part due to his failure to fully comply

with the affidavit requirement in Section 14.004.

       Koumjian did attach an affidavit concerning his previous filings with his

petition. However, the affidavit did not include a description of each suit previously

brought with details stating the operative facts for which relief was sought or the names

of the parties as required by Section 14.004. With respect to the affidavit, it has been

previously held that when an inmate does not comply with the affidavit requirements

of Section 14.004, the trial court is entitled to assume the suit is substantially similar to

one previously filed by the inmate, and therefore, frivolous. Melton v. Hendrix, No. 10-

07-00058-CV, 2008 Tex. App. LEXIS 2578 at *7 (Tex. App.—Waco April 9, 2008, no pet.)

(citing Bell, 962 S.W.2d at 158; Hickson, 926 S.W.2d at 399) (trial court does not err when

dismissing a suit under Chapter 14 when the inmate has filed no affidavit, or a defective

one). Because Koumjian failed to describe his previous filings with sufficient detail, the

trial court could act within its discretion in dismissing Koumjian's suit. See TEX. CIV.

PRAC. & REM. CODE ANN. § 14.004; Bell, 962 S.W.2d at 158; Hickson, 926 S.W.2d at 398.

Conclusion

       We find that the trial court did not abuse its discretion in dismissing Koumjian’s

suit. Therefore, we affirm the judgment of the trial court.



                                          TOM GRAY
                                          Chief Justice




Koumjian v. TDCJ                                                                       Page 3
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Affirmed
Opinion delivered and filed November 25, 2009
[CV06]




Koumjian v. TDCJ                                Page 4